Exhibit 10.3

Execution Copy

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
October 30, 2013 among Axel Johnson Inc., a Delaware corporation (“Axel
Johnson”), Sprague Resources Holdings LLC, a Delaware limited liability company
(“Sprague Holdings”), Sprague Resources LP, a Delaware limited partnership (the
“Partnership”), and Sprague Resources GP LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

RECITALS:

Upon the closing of the initial public offering of the Partnership (the “Initial
Offering”), each of the Parties desires to enter into this Omnibus Agreement in
order to address (i) the agreement of Axel Johnson to offer to the Partnership
and to cause its controlled Affiliates to offer to the Partnership opportunities
to acquire certain businesses and assets, (ii) the agreement of Axel Johnson to
provide certain trade credit support to the Partnership, (iii) the agreement of
the Partnership to use its commercially reasonable efforts to reduce, and
eventually eliminate, the need for trade credit support from Axel Johnson and
(iv) the obligation of Sprague Holdings to indemnify the Partnership for certain
liabilities.

ARTICLE I

Definitions

As used in this Agreement, all capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the First Amended and Restated
Agreement of Limited Partnership of Sprague Resources LP dated as of October 30,
2013.

ARTICLE II

Right of First Refusal

Axel Johnson hereby agrees, and will cause its controlled Affiliates to agree,
for so long as Axel Johnson or its controlled Affiliates, individually or as
part of a group, control the General Partner, that if Axel Johnson or any of its
controlled Affiliates has the opportunity to acquire a controlling interest in
any assets or any business having assets that are primarily engaged in the
businesses in which the Partnership is engaged as of the closing of the Initial
Offering and that operate primarily in the United States or Quebec, Ontario or
the Maritimes, Canada, then Axel Johnson or its controlled Affiliates will offer
such acquisition opportunity to the Partnership and give the Partnership a
reasonable opportunity to acquire such assets or business either before Axel
Johnson or its controlled Affiliates acquire it or promptly after the
consummation of such acquisition by Axel Johnson or its controlled Affiliates,
at a price equal to the purchase price paid or to be paid by Axel Johnson or its
controlled Affiliates plus any related transactions costs and expenses incurred
by Axel Johnson or its controlled Affiliates. The Partnership’s decision to
acquire or not acquire any such assets or businesses will require the approval
of the Conflicts Committee. Any assets or businesses that the Partnership does
not acquire pursuant to this right of first refusal may be acquired and operated
by Axel Johnson or its controlled Affiliates.

This right of first refusal will not apply to:

 

  •   Any acquisition of any additional interests in any assets or businesses
owned by Axel Johnson or its controlled Affiliates as of the closing of the
Initial Offering but not contributed to the Partnership in connection with the
Initial Offering, including any replacements and natural extensions thereof;

 

  •   Any investment in or acquisition of any assets or businesses primarily
engaged in the businesses in which the Partnership is engaged as of the closing
of the Initial Offering and that do not operate primarily in the United States
or Quebec, Ontario or the Maritimes, Canada;

 

  •   Any investment in or acquisition of a minority non-controlling interest in
any assets or businesses primarily engaged in the businesses described above; or

 

  •   Any investment in or acquisition of any assets or businesses that Axel
Johnson or its controlled Affiliates, as of the Closing Date, are actively
seeking to invest in or acquire, or have the right to invest in or acquire.



--------------------------------------------------------------------------------

ARTICLE III

Right of Negotiation

Axel Johnson hereby agrees and will cause its controlled Affiliates to agree,
for so long as Axel Johnson or its controlled Affiliates, individually or as
part of a group, control the General Partner, that if Axel Johnson or any of its
controlled Affiliates decide to attempt to sell (other than to another
controlled Affiliate of Axel Johnson) any assets or businesses that are
primarily engaged in a business in which the Partnership is engaged as of the
closing of the Initial Offering and that operate primarily in the United States
or Quebec, Ontario or the Maritimes, Canada (including its equity interests in
9047-1137 Quebec, Inc. or any successor entities (“Kildair”) and its interests
in any assets or equity interests in any business that, as of the Closing Date,
it is actively seeking to invest in or acquire or has the right to invest in or
acquire), Axel Johnson or its controlled Affiliate will notify the Partnership
of its desire to sell such assets or businesses and, prior to selling such
assets or businesses to a third party, will negotiate with the Partnership
exclusively and in good faith for a period of 60 days in order to give the
Partnership an opportunity to enter into definitive documentation for the
purchase and sale of such assets or businesses on terms that are mutually
acceptable to Axel Johnson or its controlled Affiliate and the Partnership. If
the Partnership and Axel Johnson or its controlled Affiliate have not entered
into a letter of intent or a definitive purchase and sale agreement with respect
to such assets or businesses within such 60 days, Axel Johnson or its controlled
Affiliate will have the right to sell such assets or businesses to a third party
following the expiration of such 60 days on any terms that are acceptable to
Axel Johnson or its controlled Affiliate and such third party. The Partnership’s
decision to acquire or not to acquire assets or businesses pursuant to this
right will require the approval of the Conflicts Committee. The Partnership’s
right of negotiation contained in this Article III, to the extent it applies to
any of Axel Johnson’s direct or indirect equity interests in Kildair, any
subsidiary of Kildair, or any entity that owns equity interests in Kildair shall
not be applicable to any transfer, assignment, foreclosure, deed-in-lieu of
foreclosure, or other disposition of any such equity interests occurring as a
result of the exercise of remedies by any lenders to Kildair, any subsidiary of
Kildair, or any entity that owns equity interests in Kildair.

ARTICLE IV

Trade Credit Support

4.1 Axel Johnson. Axel Johnson hereby agrees to continue to provide the
Partnership with trade credit support, consistent with past practice, through
December 31, 2016, if and to the extent such trade credit support is necessary
in the Partnership’s reasonable judgment.

4.2 The Partnership. The Partnership hereby agrees to use its commercially
reasonable efforts to reduce, and eventually eliminate, the need for trade
credit support from Axel Johnson.

ARTICLE V

Indemnification

Sprague Holdings will indemnify the Partnership for losses attributable to a
failure to own any of the equity interests contributed to the Partnership in
connection with the formation transactions described in the Registration
Statement and income taxes attributable to operations ending at the beginning of
the day after the Closing Date and the formation transactions described in the
Registration Statement.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY’S
INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL, INDIRECT,
INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST PROFITS
SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT.

ARTICLE VI

Miscellaneous

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.

6.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.2.

 

2



--------------------------------------------------------------------------------

If to Axel Johnson:

155 Spring Street, 6th Floor

New York, NY 10012

Attn: Michael D. Milligan, President and CEO

Facsimile: 212-966-9516

If to Sprague Holdings:

Two International Drive

Suite 200

Portsmouth, NH 03801

Attn: Paul A. Scoff, Vice President & General

Counsel Facsimile: 603-430-5324

If to the Partnership or the General Partner:

Sprague Resources GP LLC

Two International Drive, Suite 200

Portsmouth, New Hampshire 03801

Attn: Paul A. Scoff, Vice President and General

Counsel Facsimile: 603-430-5324

6.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

6.4 Termination of Agreement. This Agreement, other than the provisions set
forth in Article V hereof, may be terminated by any Party in the event that Axel
Johnson, directly or indirectly, owns less than 50% of the voting equity of the
General Partner. For avoidance of doubt, the Parties’ indemnification
obligations under Article V shall survive the termination of this Agreement in
accordance with their respective terms.

6.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

6.6 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that the Partnership may make a collateral assignment
of this Agreement solely to secure working capital financing for the
Partnership.

6.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

6.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

6.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

6.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

AXEL JOHNSON INC.

/s/ Michael D. Milligan Michael D. Milligan President and Chief Executive
Officer

SPRAGUE RESOURCES HOLDINGS LLC

/s/ Paul A. Scoff Paul A. Scoff Vice President, General Counsel, Chief
Compliance Officer and Secretary

SPRAGUE RESOURCES LP

 

By: Sprague Resources GP LLC,

       its general partner

/s/ Paul A. Scoff Paul A. Scoff Vice President, General Counsel, Chief
Compliance Officer and Secretary

SPRAGUE RESOURCES GP LLC

/s/ Paul A. Scoff Paul A. Scoff Vice President, General Counsel, Chief
Compliance Officer and Secretary

[Signature Page to Omnibus Agreement]